                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


FRANK NOONAN, et al.                :              CIVIL ACTION
                                    :
                                    :
           v.                       :
                                    :
                                    :
KATHLEEN KANE, et al.               :               NO. 15-6082


                                 ORDER

          AND NOW, this 5th day of November, 2019, for the

reasons set forth in the accompanying memorandum, it is hereby

ORDERED that the motion of plaintiffs Frank Noonan, Randy

Feathers, Richard A. Sheetz, Jr., E. Marc Constanzo, and Frank

Fina to compel discovery of attorney communications and

work-product (Doc. # 106) is DENIED.


                                         BY THE COURT:



                                         /s/ Harvey Bartle III
                                                                  J.
